Pueble J.
delivered the opinion of the Court.
Several questions have been reserved in this case for the consideration of the court, and have been discussed in argument by the respective counsel. The decision of the court, now about to be pronounced, refers to one of those questions only, as the view we have taken of that one is decisive of the case at bar.
By the statute entitled “ An Act concerning parishes,” passed March 13, 1821, c/t. 135, sect. 6, it is provided that every parish may grant and vote money for the support of the public ministry of religion, &c. and may assess the same on the polls and estates of the several members thereof. From the report of the Judge who presided at the trial, it appears that the demanded premises are unimproved lands within the town of Bangor, that the demandant who is not an inhabitant of this State, but a resident in Boston, in Massachusetts, became the sole proprietor of the premises in 1819, and that the expense incurred by the parish in Bangor, to defray which the tax in 1823 was voted and assessed, was not incurred until 1822 and 1823, during all which period the demandant was not a member of the parish. Upon comparing the third section of the statute of *1741786 and the subsequent statutes of Massachusetts relating to parishes and religious societies, with the provisions of the statute of this State already referred to, we cannot doubt that the latter was intended as a revision of the former, and that although by the third section of the statute of 1786, the taxes granted and voted are “ to f be assessed on the polls and property within the territorial limits of the parish,” yet under our statute it was manifestly the intention of the legislature to restrain the right of taxation in a parish upon polls and property, to the polls and property of its members. The verdict therefore must be set aside and a new trial granted.